Citation Nr: 0910926	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a lumbar laminectomy.

2.	Entitlement to service connection for a bilateral eye 
disorder.

3.	Entitlement to service connection for a prostate disorder.

4.	Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2006 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran testified before the undersigned at a September 
2008 hearing conducted at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.	A May 1981 Board decision denied the Veteran's claim of 
entitlement to service connection for residuals of a 
lumbar laminectomy.  

2.	Evidence received since the May 1981 Board decision is 
cumulative of the evidence of record at the time of the 
May 1981 denial and does not raise a reasonably 
possibility of substantiating the claim.

3.	Myopia and refractory error are not disabilities for which 
VA compensation benefits may be awarded.

4.	The evidence of record does not demonstrate that the 
Veteran currently has an eye disorder that is related to 
his military service.

5.	A prostate disorder was not manifested in active service, 
and any current enlargement of the prostate is not 
otherwise etiologically related to such service.

6.	A schizoaffective disorder was not manifested in active 
service or within one year of service discharge, and any 
current schizoaffective disorder is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	The May 1981 Board decision which denied the Veteran's 
claim of entitlement to service connection for residuals 
of a lumbar laminectomy is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.	Evidence received since the May 1981 Board decision in 
connection with Veteran's claim of entitlement to service 
connection for residuals of a lumbar laminectomy is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.	An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008).

4.	A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	A schizoaffective disorder was not incurred in or 
aggravated by active service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in November 2006 
and April 2008.  The RO's January, March, and July 2006 and 
January 2008 notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The January 2006 letter provided such notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Central 
Texas VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied. See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
an eye disability for VA purposes, or that his currently 
diagnosed prostate enlargement and schizoaffective disorder 
are etiologically related to his active service.  As he is 
not competent to provide evidence of a diagnosis or etiology 
of a condition, the record is silent for a current eye 
disability or nexus between an enlarged prostate or 
schizoaffective disorder and active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.  As for his spine disorder, the Veteran has 
not presented the required new and material evidence to 
reopen this claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7266, and the claim may only be reopened through 
the receipt of 'new and material' evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  See Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
December 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a May 1981 Board decision, the Veteran's claim of service 
connection for residuals of a lumbar laminectomy was denied 
on the basis that there was no competent medical evidence 
providing an etiological relationship between the Veteran's 
current low back disorder and his active service.  The May 
1981 Board decision is final based on the evidence then of 
record. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence received prior to the May 1981 Board decision 
included service treatment records, a March 1978 VA 
examination and private clinical records.  According to the 
May 1981 decision, the Board denied the Veteran's claim for 
service connection because there was no competent medical 
evidence of record establishing an etiological link between 
the Veteran's current low back disorder, to include residuals 
of a lumbar laminectomy, to his active service.  

New evidence received since the May 1981 Board decision 
includes VA treatment records.  Significantly, the updated VA 
treatment records indicate the Veteran continues to suffer 
from a low back disability.  Further, while a July 2006 VA 
treatment record indicates the Veteran injured his back 
during service and should be given the benefit of the doubt, 
this same record also indicates the Veteran's "current back 
pain may be less likely than not due to trauma sustained when 
he was in service."

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
March 1981 Board decision, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  In this 
regard, the Board notes the newly received evidence continues 
to show the Veteran suffers from residuals of a lumbar 
laminectomy.  However, the record does not contain any 
competent opinion suggesting a positive etiological 
relationship between the Veteran's current lumbar spine 
disorders and his active service.  

Therefore, the newly received evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
As the Veteran has not submitted new and material evidence, 
the application to reopen the previously denied claim of 
entitlement to service connection for residuals of a lumbar 
laminectomy must be denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Bilateral Eye Disability

The Veteran maintains he suffers from a bilateral eye 
disorder that is etiologically related to active service.  
For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

A review of the medical evidence of record indicates the 
Veteran does not suffer from an eye disorder other than a 
refractive error, for which he uses bifocals.  As such, 
without a diagnosis of a disability for VA purposes, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no evidence of a 
current diagnosis of an eye disability for VA purposes.  The 
evidence included in the record indicates the Veteran suffers 
from a refractive error, which is a congenital defect that 
may not be granted service-connection absent the occurrence 
of a superimposed disease or injury during service.  There 
being no evidence of such a disease or injury during or after 
service, the Veteran's claim must be denied.

Prostate and Schizoaffective Disorders

The Veteran contends that his current enlarged prostate and 
schizoaffective disorders are etiologically related to his 
active service.

Initially, the Board notes that certain chronic disabilities, 
including psychosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Schizoaffective disorder is a psychosis for the purposes of 
38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.384 (2008).

While the evidence of record reveals that the Veteran 
currently suffers from an enlarged prostate and 
schizoaffective disorder, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disabilities to his military service or any incident or 
disorder incurred therein.  With regards to direct service 
connection, service treatment records are silent as to any 
complaint, treatment or diagnosis of a schizoaffective 
disorder, or any other psychosis.  With respect to the 
Veteran's claimed prostate disorder, service treatment 
records indicate the Veteran complained of dark brown urine 
in September 1973, with a frequent urge but inability to 
urinate.  No diagnosis of a prostate disorder was rendered, 
and a September 1973 intravenous pyelogram returned a normal 
result.  Thus, there is no medical evidence that shows the 
Veteran suffered from a prostate disorder or a 
schizoaffective disorder during active service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnoses of an enlarged prostate and 
schizoaffective disorder.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disabilities and military service.

In the instant case, the Veteran has not produced competent 
evidence establishing an etiological link between his current 
prostate or schizoaffective disorders and an event or 
occurrence in service.  The Board acknowledges that the 
Veteran himself has claimed his current disorders arise from 
his active service.  However, as noted above, as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  In 
this regard, the Board observes the first evidence of record 
indicating a diagnosis of a prostate disorder is in January 
2004, and of schizoaffective disorder in December 2007.  This 
is approximately 27 and 30 years, respectively, since the 
Veteran separated from service.  This significant lapse in 
time between the active service and the first evidence of a 
prostate or schizoaffective disorder weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including psychosis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Board observes the Veteran was not diagnosed with 
schizoaffective disorder within one year of discharge from 
active service.  Therefore, the presumption of service 
connection does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed prostate or schizoaffective disorders are 
etiologically related to his active service.  The normal 
medical findings during active service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, are also probative evidence 
against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the Veteran's schizoaffective 
disorder, because this condition did not manifest to a degree 
of 10 percent within one year of his discharge from active 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
an enlarged prostate and schizoaffective disorder, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of a lumbar 
laminectomy has not been received; the appeal is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for a schizoaffective disorder is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


